Citation Nr: 1615968	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Marine Corps from June to October 1972 and additional unverified service in the U.S. Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a cervical spine disability and for low back disability.  The Veteran disagreed with this decision in April 2000.  He perfected a timely appeal in June 2000.

A Travel Board hearing was held at the RO in November 2001 before a Veterans Law Judge who subsequently retired from the Board.  After the Veteran elected to appear before another Veterans Law Judge, a second Travel Board hearing was held at the RO in October 2010 before an Acting Veterans Law Judge.  Copies of the hearing transcripts from both of these hearings have been added to the record.

In May 2002, the Board denied the Veteran's request to reopen his previously denied claims of service connection for a cervical spine disability and for a low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and, in November 2003, the Court vacated and remanded the Board's May 2002 decision.

In May 2011, a panel decision of the Board signed by three Veterans Law Judges (including the 2 Veterans Law Judges who held the Board hearings in November 2001 and in October 2010) reopened and remanded the Veteran's previously denied claims of service connection for a cervical spine disability (which was characterized as a cervical spine disability, to include a neck disability) to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's Social Security Administration (SSA) records and schedule him for appropriate examinations to determine the nature and etiology of his neck and back disabilities.  The AOJ's efforts to obtain the Veteran's SSA records are documented in his VBMS eFolder.  The requested examinations occurred in July 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2012 correspondence, the Veteran was advised of his right to have a third Board hearing before another Veterans Law Judge.  The Veteran requested a third Board hearing in a response received by the Board later in August 2012.  A Travel Board hearing was held at the RO in August 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Although the August 2012 correspondence suggested that the Veteran's appeal might be assigned to another panel of no less than 3 Veterans Law Judges if he elected to have a third Board hearing, this correspondence also indicated that the appeal would be assigned to a panel because the prior hearings considered the same issues as would be considered in his forthcoming third Board hearing.  This statement was error.  

The Board notes in this regard that both of the Veterans Law Judges who held hearings in this appeal in November 2001 and in October 2010 considered the issues of whether new and material evidence had been received to reopen the Veteran's previously denied claims of service connection for a cervical spine disability and for a low back disability.  Neither of these hearings considered these claims on the merits, however.  In contrast, the issues considered by the undersigned Veterans Law Judge at the Veteran's most recent Board hearing (his third) in August 2015 were the merits of his reopened claims of service connection for a cervical spine disability and for a low back disability.  Accordingly, and pursuant to governing law and regulations, this appeal is assigned only to the undersigned Veterans Law Judge.  See generally 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015) (proceeding before Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than 3 Veterans Law Judges) (emphasis added).

The Board next notes that, in an August 2015 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  The Veteran disagreed with this decision in June 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities has been raised by the record in a January 2016 statement from the Veteran but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred disabilities of the cervical spine and low back during active service.  He specifically contends that he injured his cervical spine and low back during a training exercise in boot camp when a U.S. Marine Corps drill instructor put him in a physical hold (variously described as a choke hold or a sleeper hold) which strained his neck and low back.  He also contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for PTSD.  The Board acknowledges that this claim has been remanded on several occasions to the AOJ during the appeal period.  The Board also acknowledges the Veteran's recent correspondence in which he questioned why it was taking VA so long to adjudicate his claims.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claims for a cervical spine disability and for a low back disability, the Board notes that it requested an independent medical opinion from a Veterans Health Administration (VHA) clinician in November 2015 concerning the nature and etiology of these claimed disabilities.  See 38 C.F.R. § 20.901 (2015).  A VHA clinician responded by providing the requested opinion in February 2016.  Pursuant to 38 C.F.R. § 20.903, the Veteran was provided with a copy of the VHA opinion in March 2016 and provided 60 days to review this evidence and submit additional evidence and argument.  See 38 C.F.R. § 20.903 (2015).  The Veteran responded later in March 2016 with additional evidence and argument.  He also checked a box on a Medical Opinion Response Form indicating that he did not waive RO (or AOJ) consideration of the evidence he was submitting and requested that his appeal be remanded to the RO (or AOJ) for consideration of the new evidence in the first instance.  Id.  The Board observes here that the Veteran elected not to waive RO jurisdiction over the newly submitted evidence, making it likely that adjudication of his appeal will be delayed, possibly significantly.  The Board also observes that the Veteran's election not to waive RO jurisdiction may explain why adjudication of his claims will take longer than he expected.  In any event, given the Veteran's March 2016 election not to waive RO (or AOJ) consideration of the evidence which he submitted at that time, the Board finds that this appeal must be remanded again to the AOJ.

With respect to the issue of whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for PTSD, as noted in the Introduction, the AOJ denied this claim in a May 2015 rating decision.  The Veteran disagreed with this decision in June 2015.  To date, however, the AOJ has not issued a Statement of the Case (SOC) on this issue.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that, on remand, the AOJ must issue an SOC on the issue of whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Review all evidence received since the last prior adjudication of the Veteran's claims of service connection for a cervical spine disability and for a low back disability and readjudicate these claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

